MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00215-CV

                              LETHA PILLAI, Appellant

                                           V.
                    JESUS VEGA AND DALIA VEGA, Appellees

   Appeal from the 234th District Court of Harris County. (Tr. Ct. No. 2011-68692).


TO THE 234TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 14th day of July 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After inspecting the record of the court below, the
             Court holds that it lacks jurisdiction over this appeal.
             Accordingly, the Court dismisses the appeal.

                    The Court orders that the appellant, Letha Pillai, pay
             all appellate costs.

                    The Harris County District Clerk shall release from its
             registry all of the funds being held from check number
             51514613 in Cause No. 2011–68692, Jesus and Dalia Vega v.
             Letha Pillai, in the 234th District Court of Harris County,
             Texas, plus all interest accrued on these funds to T.W. Proctor
             on behalf of Letha Pillai. We discharge and release Letha
             Pillai from any liability under the Clerk’s Certificate of
              Deposit in Lieu of Supersedeas Bond.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 14, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




September 25, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT